UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 15, 2008Date of Report (date of earliest event reported) EAST WEST BANCORP, INC.(Exact name of registrant as specified in its charter) Commission file number 000-24939 Delaware 95-4703316 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 135 N Los Robles Ave., 7th Floor,Pasadena, California 91101 (Address of principal executive offices including zip code) (626) 768-6000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) East West Bancorp, Inc. Current Report of Form 8-K Item 2.02. Results of Operations and Financial Condition. On April 15, 2008, East West Bancorp, Inc. announced via press release its results of operations for the quarter and year endedMarch 31, 2008. A copy of the related press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 5.02. Departure of Directors or Principal Officers, Election of Directors, Appointment of Principal Officers (a) Not Applicable (b) Departure of Principal Officers Ms. Julia Gouw will retire as an officer of theCompany at the end of 2008. Until her retirement date, she will hold the role of Chief Risk Officer. (c) Appointment of Principal Officers Mr. Thomas J. Tolda will assume the role of Chief Financial Officer effective April 31, 2008. On April 15, 2008, East West Bancorp, Inc. announced via press release the appointment of Thomas J. Tolda as Chief Financial Officer and Julia S. Gouw as Vice Chairman, Chief Risk Officer. A copy of the related press release is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable (b) Not Applicable (c) Exhibits 99.1Exhibit 99.1 Press Release, dated April 15, 2008, issued by East West Bancorp, Inc. 99.1Exhibit 99.2 Press Release, dated April 15, 2008, issued by East West Bancorp, Inc SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 15, 2008 EAST WEST BANCORP, INC. By: /s/ Julia Gouw Julia Gouw Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 99.2 Exhibit 99.1 Press Release, dated April 15, 2008, issued by East West Bancorp, Inc. Exhibit 99.2 Press Release, dated April 15, 2008, issued by East West Bancorp, Inc.
